     Case 3:20-cv-01308-GPC-LL Document 18 Filed 01/22/21 PageID.1254 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9
                           UNITED STATES DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11

12   IN RE VESTAVIA HILLS, LTD,              Case No.: 3:20-cv-01308-GPC-LL
13   dba MOUNT ROYAL TOWERS,                 Bankr. Adv. Case No.: 20-90073-LA

14
                  Debtor.
15   _________________________________
                                             ORDER:
16
     U.S. SMALL BUSINESS                     (1) GRANTING JOINT MOTION
17   ADMINISTRATION, and JOVITA              RE FILING OF SURREPLY AND
     CORRANZA, solely as the                 SUR-SURREPLY; AND
18
     Administrator of the U.S. SBA,          (2) RESETTING HEARING DATE
19
                    Appellants,
20

21   v.
22
     VESTAVIA HILLS, LTD., dba MOUNT
23   ROYAL TOWERS,
24
                    Appellee.
25

26
27

28

29

30                                           1
     Case 3:20-cv-01308-GPC-LL Document 18 Filed 01/22/21 PageID.1255 Page 2 of 2



 1         Having considered the parties’ Joint Motion, ECF No. 17, and good cause appearing,
 2   the Court GRANTS the motion:
 3         IT IS HEREBY ORDERED that:
 4         1.    Appellee is authorized to file a surreply that does not exceed eight (8) pages,
 5   by no later than January 29, 2021; and
 6         2.    Appellants are authorized to file a sur-surreply that does not exceed four (4)
 7   pages, by no later than February 5, 2021.
 8         3.    The purpose of the additional briefings principally would be to address recent
 9   developments including the enactment of the Consolidated Appropriations Act; the
10   decision in USF Fed. Credit Union v. Gateway Radiology Consultants, P.A. (In re Gateway
11   Radiology Consultants, P.A.), 2020 U.S. App. LEXIS 40092, , __ F.3d __, 2020 WL
12   7579338 (11th Cir. Fla. December 22, 2020); developments regarding mootness; and
13   possible developments concerning changes in the Executive Branch Administration of the
14   federal government, including at the SBA.
15         4.    The Court shall reschedule the hearing date on this matter currently set for
16   February 12, 2021. The hearing shall be reset to Friday, February 26, 2021 at 1:30 P.M.
17   in Courtroom 2D.
18         IT IS SO ORDERED.
19

20   Dated: January 22, 2021
21

22

23

24

25

26
27

28

29

30                                                2
